DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 05/12/2020.
Claims 1-20 are pending.

Priority

This application claims priority to U.S. Provisional Patent Application No. 62/847,204 filed 05/13/2019.  The provisional application provides sufficient support for the claimed invention of this application as requirements under 35 U.S.C. §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph.  Therefore, the effective filing date for the claimed invention of this application is 05/13/2019.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps tied to a machine (e.g., an electronic device) according to Specification (see [0013]), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for identifying visually similar media content items is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea 

Regarding claim 11, claim 11 recites a non-transitory computer readable storage medium having computer readable program code stored thereon, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 11 reciting a method/technique for identifying visually similar media content items is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 12-19 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 20, claim 20 recites a system comprising a data storage unit and a processor (i.e., hardware components (see Fig. 1A and Specification, [0018] and [0036])), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 20 reciting a method/technique for identifying visually similar media content items is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 20 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Specification

The disclosure is objected to because of the following informalities:

 	Regarding paragraph [0001], the private information (e.g., Attorney Docket No.) should be removed.
 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 (effective filing date 05/13/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 2012/0087583, Publication date Yagnik et al. (U.S. Patent No. 8,611,422, Patent date 12/17/2013).

As to claim 1, Yang et al. teaches:
“A method for identifying visually similar media content items” (see Yang et al., Abstract, Fig. 1 and [0015] for detecting whether two video sequences are of the same/similar content), the method comprising:
“receiving perceptual hashes for video frames of media content items” (see Yang et al., [0016]-[0017] for calculating/receiving image hashes for frames from a suspected video and a reference video, wherein each image hash is interpreted as perceptual hash as recited (see [0014] and [0024]); also see [0029]-[0030]);
“comparing the perceptual hashes for at least a portion of video frames” (see Yang et al., [0017] for comparing the hash distance between two key frame sets; also see [0030]-[0031]);
“determining, based on the comparing the perceptual hashes for at least a portion of video frames, whether media content items are matching” (see Yang et al., [0016]-[0017] for determining whether the two video sequences are similar/matching based on image hashes of key frames).
Thus, Yang et al. teaches a method for identifying whether two videos are similar/matching (see Yang et al., [0016] and [0029]).
	However, Yang et al. does not explicitly teach a feature of grouping similar videos or video sequences as equivalently recited as follows:
“grouping the media content items indicated as matching”.
Yagnik et al. teaches a feature of grouping similar videos or video sequences as equivalently recited as follows:
“grouping the media content items indicated as matching” (Yagnik et al., [column 5, lines 63-64] for grouping matching videos).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yagnik et al.'s teaching to Yang et al.’s system by implementing a feature of grouping similar/matching videos.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Yang et al., [0015] that the method of identifying similar/matching videos can implemented in a video retrieval/searching system and as suggested by Yagnik et al., [column 5, lines 60-64] that the feature of grouping matching videos can be used to group matching video in the search results.  In addition, both of the references (Yang et al. and Yagnik et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting similar/matching videos by generating and comparing fingerprints/signatures for videos.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Yang et al. as modified by Yagnik et al. teaches:
“wherein the comparing the perceptual hashes for at least a portion of video frames” (see Yang et al., Fig. 1 and [0029]-[0030] for generating and comparing image hashes (i.e., hashed key frames)) comprises:
Yang et al., Abstract, Fig. 1 and [0031]-[0032] for determining and comparing hash distances between image hashes of two key frame sets of two videos).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Yang et al. as modified by Yagnik et al. teaches:
“wherein the determining, based on comparing, whether media content items are matching, comprises:
provided a distance between two perceptual hashes corresponding to two video frames satisfies a distance threshold, indicating the media content items corresponding to video frames as matching” (see Yang et al., Fig. 1, [0031]-[0035] for determining whether two videos are similar/matching based on distance(s) between image hashes and a selected threshold).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Yang et al. as modified by Yagnik et al. teaches:
“wherein the media content items are stored within a media content item library” (see Yang et al., [0042] wherein any repository/database for storing videos as disclosed can be interpreted as equivalent to a media content item library as recited; also see Yagnik et al., [column 5, lines 45-48] for the video library 116).


Yang et al. as modified by Yagnik et al. teaches:
“receiving a new media content item for inclusion within the media content item library” (see Yang et al., [0042] for receiving candidate videos that have been uploaded);
“generating at least one perceptual hash for the new media content item” (see Yang et al., [0016] for generating video signature or image hash for a video sequence (e.g., a candidate video);
“comparing the at least one perceptual hash for the new media content item to perceptual hashes corresponding to media content items of the media content item library” (see Yang et al., [0016]-[0017] and [0042] for comparing video signature or image hash between a candidate video and a reference video managed/stored by the online video sharing website);
“determining, based on the comparing the at least one perceptual hash for the new media content item to perceptual hashes corresponding to media content items of the media content item library, whether the new media content item matches a media content item of the media content item library” (see Yang et al., [0016]-[0017] and [0042] for comparing video signature or image hash between a candidate video and a reference video managed/stored by the online video sharing website to determine whether the two videos are similar/matched); and
“provided the new media content item matches a media content item of the media content item library, grouping the new media content item with the media content item of the media content item library” (see Yang et al., [0016]-[0017] for determining that the two videos are similar/matched based on video signature; also see Yagnik et al..
Claims 6-7 (effective filing date 05/13/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 2012/0087583, Publication date 04/12/2012), in view of Yagnik et al. (U.S. Patent No. 8,611,422, Patent date 12/17/2013), and further in view of Stoop et al. (U.S. Publication No. 2018/0101540, Publication date 04/12/2018).

As to claim 6, Yang et al. as modified by Yagnik et al. teaches all limitations as recited in claim 4.
In addition, Yang et al. as modified by Yagnik et al. teaches that the method of identifying similar videos can be implemented in a video retrieval/search system (see Yang et al., [0015]) and feature of grouping similar/matching videos can be applied to grouping similar/matching video in search results (see Yagnik et al., [column 5, lines 55-65]), and further teaches:
“receiving a search query at the media content item library” (see Yang et al., [0015] for receiving a query video).
However, Yang et al. as modified by Yagnik et al. does not explicitly teach a feature of displaying a group of similar/matching videos as a single search result as equivalently recited as follows:
 “returning search results responsive to the search query, wherein media content items indicated as matching are returned as a single result within the search results”.
On the other hand, Stoop et al. explicitly teaches a feature of displaying a group of similar/matching videos as a single search result as equivalently recited as follows:
Stoop et al., [0050] for grouping similar/matching videos in clusters; also see Fig. 3 and [0066] for displaying one video representative for each cluster/group; also see [0067] for single video search result from each of the clusters (e.g., on that corresponds to the video with highest video-score in its respective cluster)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stoop et al.'s teaching to Yang et al.’s system (as modified by Yagnik et al.) by implementing a feature of presenting single search result for similar/matching videos.  Ordinarily skilled artisan would have been motivated to do so to provide the video retrieval/search system of Yang et al. with an effective way for displaying search results as suggested by Stoop et al. (see [0067]).  In addition, both of the references (Yang et al. and Stoop et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting similar/matching videos by generating and comparing fingerprints/signatures for videos.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 6 and is similarly rejected including the following:
Yang et al. as modified by Yagnik et al. and Stoop et al. teaches: 
“ranking the search results according to at least one factor” (see Yang et al., [0015] for a video retrieval/search system; also see Stoop et al..
Claim 8 (effective filing date 05/13/2019) is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 2012/0087583, Publication date 04/12/2012), in view of Yagnik et al. (U.S. Patent No. 8,611,422, Patent date 12/17/2013), and further in view of Chandiramani et al. (U.S. Publication No. 2011/0208744, Publication date 08/25/2011).

As to claim 8, Yang et al. as modified by Yagnik et al. teaches all limitations as recited in claim 1 including determining whether videos are same/duplicate (see Yang et al., [0016]) and grouping the matching/duplicate videos (see Yagnik et al., [column 5, lines 63-64]).
However, Yang et al. as modified by Yagnik et al. does not explicitly teach a feature of marking matching/duplicate content items in a search index as equivalently recited as follows:
 “marking media content items that are matching as duplicates within a search index, such that media content items marked as duplicates are not included in search results”.
On the other hand, Chandiramani et al. explicitly teaches a feature of marking matching/duplicate content items in a search index as equivalently recited as follows:
“marking media content items that are matching as duplicates within a search index, such that media content items marked as duplicates are not included in search results” (see Chandiramani et al., [0026] and [0029] for marking/flagging duplicate content items as “duplicate” in the search index and not including the duplicate content items in the search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chandiramani et al.'s teaching to Yang et al.’s system (as modified by Yagnik et al.) by implementing a feature of marking/flagging duplicate Yang et al. with an effective way for displaying/providing better search results to the user as suggested by Chandiramani et al. (see [0029]).  In addition, both of the references (Yang et al. and Chandiramani et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting similar/matching videos by generating and comparing fingerprints/signatures for videos.  This close relation between both of the references highly suggests an expectation of success when combined.

Claim 9 (effective filing date 05/13/2019) is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 2012/0087583, Publication date 04/12/2012), in view of Yagnik et al. (U.S. Patent No. 8,611,422, Patent date 12/17/2013), and further in view of Bilobrov et al. (U.S. Publication No. 2017/0371963, Publication date 12/28/2017).

As to claim 9, Yang et al. as modified by Yagnik et al. teaches all limitations as recited in claim 1 including generating and comparing image hashes or signature/fingerprint associated with videos (see Yang et al., [0016]-[0017]).
However, Yang et al. as modified by Yagnik et al. does not explicitly teach a feature of segmenting the hash/signature/fingerprint and processing the segments of the hash/signature/fingerprint as equivalently recited as follows:
 “partitioning the perceptual hashes into segments”; and

On the other hand, Bilobrov et al. explicitly teaches a feature of segmenting the hash/signature/fingerprint and processing the segments of the hash/signature/fingerprint as equivalently recited as follows:
 “partitioning the perceptual hashes into segments” (see Bilobrov et al., [0095] for segmenting the fingerprint into a set of smaller chunks); and
“scanning the segments for the media content items to determine the at least a portion of video frames to be compared” (see Bilobrov et al., [0095]-[0097] for identifying portion(s) of the video fingerprint or portion(s) of video frames for processing/comparing between the test content item and the reference content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bilobrov et al.'s teaching to Yang et al.’s system (as modified by Yagnik et al.) by implementing a feature of segmenting the fingerprint for processing.  Ordinarily skilled artisan would have been motivated to do so to provide Yang et al.’s system with an effective way for processing/comparing video hash/signature/fingerprint in parallel as suggested by Bilobrov et al. (see [0095]).  In addition, both of the references (Yang et al. and Bilobrov et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting similar/matching videos by generating and comparing fingerprints/signatures for videos.  This close relation between both of the references highly suggests an expectation of success when combined.

Claim 10 (effective filing date 05/13/2019) is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 2012/0087583, Publication date 04/12/2012), in view of Yagnik et al. (U.S. Patent No. 8,611,422, Patent date 12/17/2013), in view of Bilobrov et al. (U.S. Publication No. 2017/0371963, Publication date 12/28/2017), and further in view of Saad et al. (U.S. Publication No. 2020/0341690, effectively filed date 04/26/2019).

As to claim 10, Yang et al. as modified by Yagnik et al. and Bilobrov et al. teaches all limitations as recited in claim 9.
However, Yang et al. as modified by Yagnik et al. and Bilobrov et al. does not explicitly teach a feature of storing data in a key-value store as equivalently recited as follows:
 “storing the segments in a key value database”.
On the other hand, Saad et al. explicitly teaches a feature of storing data in a key-value store (see Saad et al., [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saad et al.'s teaching to Yang et al.’s system (as modified by Yagnik et al. and Bilobrov et al.) by implementing a key-value store for storing date.  Ordinarily skilled artisan would have been motivated to do so to provide Yang et al.’s system with an alternative and/or effective way for storing data using a key-value store because key-value store is well-known and well-used in the art for storing data.

Claims 11-17 and 20 (effective filing date 05/13/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 2012/0087583, Publication date Stoop et al. (U.S. Publication No. 2018/0101540, Publication date 04/12/2018), and further in view of Bilobrov et al. (U.S. Publication No. 2017/0371963, Publication date 12/28/2017).

As to claim 11, Yang et al. teaches:
“A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for identifying visually similar media content items” (see Yang et al., Abstract, Fig. 1 and [0015] for detecting whether two video sequences are of the same/similar content), the method comprising:
“receiving perceptual hashes for video frames of media content items” (see Yang et al., [0016]-[0017] for calculating/receiving image hashes for frames from a suspected video and a reference video, wherein each image hash is interpreted as perceptual hash as recited (see [0014] and [0024]); also see [0029]-[0030]);
“comparing the perceptual hashes for at least a portion of video frames” (see Yang et al., [0017] for comparing the hash distance between two key frame sets; also see [0030]-[0031]);
“determining, based on the comparing the perceptual hashes for at least a portion of video frames, whether media content items are matching” (see Yang et al., [0016]-[0017] for determining whether the two video sequences are similar/matching based on image hashes of key frames).
Thus, Yang et al. teaches a method for identifying whether two videos are similar/matching (see Yang et al., [0016] and [0029]) and a video retrieval/search system (see Yang et al., [0015] for a query video).
Yang et al. does not explicitly teach a feature of grouping similar videos or video sequences and providing similar videos as a single search result as equivalently recited as follows:
“grouping the media content items indicated as matching, wherein responsive to a search query, media content items indicated as matching are returned as a single result within search results”.
On the other hand, Stoop et al. explicitly teaches a feature of grouping similar videos or video sequences and providing similar videos as a single search result as equivalently recited as follows:
“grouping the media content items indicated as matching, wherein responsive to a search query, media content items indicated as matching are returned as a single result within search results” (see Stoop et al., [0050] for grouping similar/matching videos in clusters; also see Fig. 3 and [0066] for displaying one video representative for each cluster/group; also see [0067] for single video search result from each of the clusters (e.g., on that corresponds to the video with highest video-score in its respective cluster)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stoop et al.'s teaching to Yang et al.’s system by implementing a feature of grouping similar/matching videos and presenting single search result for similar/matching videos.  Ordinarily skilled artisan would have been motivated to do so to provide the video retrieval/search system of Yang et al. with an effective way for displaying search results as suggested by Stoop et al. (see [0067]).  In addition, both of the references (Yang et al. and Stoop et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting similar/matching videos by generating and comparing 
Thus, Yang et al. as modified by Stoop et al. teaches generating and comparing image hashes or signature/fingerprint associated with videos (see Yang et al., [0016]-[0017]).
However, Yang et al. as modified by Stoop et al. does not explicitly teach processing/comparing hashes/signatures/fingerprints including a feature of segmenting the hash/signature/fingerprint and processing the segments of the hash/signature/fingerprint as equivalently recited as follows:
 “partitioning the perceptual hashes into segments”; and
“scanning the segments for the media content items to identify at least a portion of video frames to be compared based on similarity between the segments”.
On the other hand, Bilobrov et al. explicitly teaches a feature of segmenting the hash/signature/fingerprint and processing the segments of the hash/signature/fingerprint as equivalently recited as follows:
 “partitioning the perceptual hashes into segments” (see Bilobrov et al., [0095] for segmenting the fingerprint into a set of smaller chunks); and
“scanning the segments for the media content items to identify at least a portion of video frames to be compared based on similarity between the segments” (see Bilobrov et al., [0095]-[0097] for identifying portion(s) of the video fingerprint or portion(s) of video frames for processing/comparing between the test content item and the reference content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bilobrov et al.'s teaching to Yang et al.’s system (as modified by Stoop et al.) by implementing a feature of segmenting the fingerprint for Yang et al.’s system with an effective way for processing/comparing video hash/signature/fingerprint in parallel as suggested by Bilobrov et al. (see [0095]).  In addition, both of the references (Yang et al. and Bilobrov et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting similar/matching videos by generating and comparing fingerprints/signatures for videos.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Yang et al. as modified by Stoop et al. and Bilobrov et al. teaches:
“wherein the comparing the perceptual hashes for at least a portion of video frames” (see Yang et al., Fig. 1 and [0029]-[0030] for generating and comparing image hashes (i.e., hashed key frames)) comprises:
“determining distances between the perceptual hashes for the at least a portion of the video frames” (see Yang et al., Abstract, Fig. 1 and [0031]-[0032] for determining and comparing hash distances between image hashes of two key frame sets of two videos; also see Bilobrov et al., [0095] and [0097]).

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 12 and is similarly rejected including the following:
Yang et al. as modified by Stoop et al. and Bilobrov et al. teaches:

provided a distance between two perceptual hashes corresponding to two video frames satisfies a distance threshold, indicating the media content items corresponding to video frames as matching” (see Yang et al., Fig. 1, [0031]-[0035] for determining whether two videos are similar/matching based on distance(s) between image hashes and a selected threshold).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Yang et al. as modified by Stoop et al. and Bilobrov et al. teaches:
“wherein the media content items are stored within a media content item library” (see Yang et al., [0042] wherein any repository/database for storing videos as disclosed can be interpreted as equivalent to a media content item library as recited).

As to claim 15, this claim is rejected based on the same arguments as above to reject claim 14 and is similarly rejected including the following:
Yang et al. as modified by Stoop et al. and Bilobrov et al. teaches:
“receiving a new media content item for inclusion within the media content item library” (see Yang et al., [0042] for receiving candidate videos that have been uploaded);
“generating at least one perceptual hash for the new media content item” (see Yang et al., [0016] for generating video signature or image hash for a video sequence (e.g., a candidate video);
Yang et al., [0016]-[0017] and [0042] for comparing video signature or image hash between a candidate video and a reference video managed/stored by the online video sharing website);
“determining, based on the comparing the at least one perceptual hash for the new media content item to perceptual hashes corresponding to media content items of the media content item library, whether the new media content item matches a media content item of the media content item library” (see Yang et al., [0016]-[0017] and [0042] for comparing video signature or image hash between a candidate video and a reference video managed/stored by the online video sharing website to determine whether the two videos are similar/matched); and
“provided the new media content item matches a media content item of the media content item library, grouping the new media content item with the media content item of the media content item library” (see Yang et al., [0016]-[0017] for determining that the two videos are similar/matched based on video signature; also see Stoop et al., [0050] for grouping similar/matching videos into clusters/groups).

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 14 and is similarly rejected including the following:
Yang et al. as modified by Stoop et al. and Bilobrov et al. teaches:
“receiving a search query at the media content item library” (see Yang et al., [0015] for receiving a query video; also see Stoop et al., [0050] for receiving a search query from a querying user); and
Stoop et al., Fig. 3 and [0066] for displaying one video representative for each cluster/group; also see [0067] for single video search result from each of the clusters (e.g., on that corresponds to the video with highest video-score in its respective cluster)).

As to claim 17, this claim is rejected based on the same arguments as above to reject claim 16 and is similarly rejected including the following:
Yang et al. as modified by Stoop et al. and Bilobrov et al. teaches:
“ranking the search results according to at least one factor” (see Yang et al., [0015] for a video retrieval/search system; also see Stoop et al., [0066] for ranking search results based on cluster-scores and video-scores, wherein each type of scores represents a factor as recited).

As to claim 20, Yang et al. teaches:
“A computer system” (see Yang et al., Abstract, Fig. 1 and [0015] for detecting whether two video sequences are of the same/similar content) comprising:
“a data storage unit” (see Yang et al., Fig. 4, element 404); and 
“a processor coupled with the data storage unit, the processor configured to” (see Yang et al., Fig. 4, element 402): 
“receive perceptual hashes for video frames of media content items” (see Yang et al., [0016]-[0017] for calculating/receiving image hashes for frames from a suspected video and a reference video, wherein each image hash is interpreted as perceptual hash as recited (see [0014] and [0024]); also see [0029]-[0030]);
Yang et al., [0017] for comparing the hash distance between two key frame sets; also see [0030]-[0031]);
“determine whether media content items are matching based on comparing the perceptual hashes for at least a portion of video frames” (see Yang et al., [0016]-[0017] for determining whether the two video sequences are similar/matching based on image hashes of key frames).
Thus, Yang et al. teaches a method for identifying whether two videos are similar/matching (see Yang et al., [0016] and [0029]) and a video retrieval/search system (see Yang et al., [0015] for a query video).
	However, Yang et al. does not explicitly teach a feature of grouping similar videos or video sequences and providing similar videos as a single search result as equivalently recited as follows:
“group the media content items indicated as matching, wherein responsive to a search query, media content items indicated as matching are returned as a single result within search results”.
On the other hand, Stoop et al. explicitly teaches a feature of grouping similar videos or video sequences and providing similar videos as a single search result as equivalently recited as follows:
“group the media content items indicated as matching, wherein responsive to a search query, media content items indicated as matching are returned as a single result within search results” (see Stoop et al., [0050] for grouping similar/matching videos in clusters; also see Fig. 3 and [0066] for displaying one video representative for each cluster/group; also see [0067] for single video search result from each of the clusters (e.g., on that corresponds to the video with highest video-score in its respective cluster)).
Stoop et al.'s teaching to Yang et al.’s system by implementing a feature of grouping similar/matching videos and presenting single search result for similar/matching videos.  Ordinarily skilled artisan would have been motivated to do so to provide the video retrieval/search system of Yang et al. with an effective way for displaying search results as suggested by Stoop et al. (see [0067]).  In addition, both of the references (Yang et al. and Stoop et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting similar/matching videos by generating and comparing fingerprints/signatures for videos.  This close relation between both of the references highly suggests an expectation of success when combined.
Thus, Yang et al. as modified by Stoop et al. teaches generating and comparing image hashes or signature/fingerprint associated with videos (see Yang et al., [0016]-[0017]).
However, Yang et al. as modified by Stoop et al. does not explicitly teach processing/comparing hashes/signatures/fingerprints including a feature of segmenting the hash/signature/fingerprint and processing the segments of the hash/signature/fingerprint as equivalently recited as follows:
 “partition the perceptual hashes into segments”; and
“scan the segments for the media content items to identify at least a portion of video frames to be compared based on similarity between the segments”.
On the other hand, Bilobrov et al. explicitly teaches a feature of segmenting the hash/signature/fingerprint and processing the segments of the hash/signature/fingerprint as equivalently recited as follows:
Bilobrov et al., [0095] for segmenting the fingerprint into a set of smaller chunks); and
“scan the segments for the media content items to identify at least a portion of video frames to be compared based on similarity between the segments” (see Bilobrov et al., [0095]-[0097] for identifying portion(s) of the video fingerprint or portion(s) of video frames for processing/comparing between the test content item and the reference content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bilobrov et al.'s teaching to Yang et al.’s system (as modified by Stoop et al.) by implementing a feature of segmenting the fingerprint for processing.  Ordinarily skilled artisan would have been motivated to do so to provide Yang et al.’s system with an effective way for processing/comparing video hash/signature/fingerprint in parallel as suggested by Bilobrov et al. (see [0095]).  In addition, both of the references (Yang et al. and Bilobrov et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting similar/matching videos by generating and comparing fingerprints/signatures for videos.  This close relation between both of the references highly suggests an expectation of success when combined.

Claim 18 (effective filing date 05/13/2019) is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 2012/0087583, Publication date 04/12/2012), in view of Stoop et al. (U.S. Publication No. 2018/0101540, Publication date 04/12/2018), in view of Bilobrov et al. (U.S. Publication No. 2017/0371963, Publication date 12/28/2017), and further in view of Chandiramani et al. (U.S. Publication No. 2011/0208744, Publication date 08/25/2011).

As to claim 18, Yang et al. as modified by Stoop et al. and Bilobrov et al. teaches all limitations as recited in claim 11 including determining whether videos are same/duplicate (see Yang et al., [0016]) and grouping the matching/duplicate videos (see Stoop et al., [0050]).
However, Yang et al. as modified by Stoop et al. and Bilobrov et al. does not explicitly teach a feature of marking matching/duplicate content items in a search index as equivalently recited as follows:
 “marking media content items that are matching as duplicates within a search index, such that media content items marked as duplicates are not included in search results”.
On the other hand, Chandiramani et al. explicitly teaches a feature of marking matching/duplicate content items in a search index as equivalently recited as follows:
“marking media content items that are matching as duplicates within a search index, such that media content items marked as duplicates are not included in search results” (see Chandiramani et al., [0026] and [0029] for marking/flagging duplicate content items as “duplicate” in the search index and not including the duplicate content items in the search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chandiramani et al.'s teaching to Yang et al.’s system (as modified by Stoop et al. and Bilobrov et al.) by implementing a feature of marking/flagging duplicate video content items as “duplicate” in the search index.  Ordinarily skilled artisan would have been motivated to do so to provide the video retrieval/search system of Yang et al. with an effective way for displaying/providing better search results to the user as suggested by Chandiramani et al. (see [0029]).  In addition, both of the references (Yang et al. Chandiramani et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting similar/matching videos by generating and comparing fingerprints/signatures for videos.  This close relation between both of the references highly suggests an expectation of success when combined.

Claim 19 (effective filing date 05/13/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication No. 2012/0087583, Publication date 04/12/2012), in view of Stoop et al. (U.S. Publication No. 2018/0101540, Publication date 04/12/2018), in view of Bilobrov et al. (U.S. Publication No. 2017/0371963, Publication date 12/28/2017), and further in view of Saad et al. (U.S. Publication No. 2020/0341690, effectively filed date 04/26/2019).

As to claim 19, Yang et al. as modified by Stoop et al. and Bilobrov et al. teaches all limitations as recited in claim 11.
However, Yang et al. as modified by Stoop et al. and Bilobrov et al. does not explicitly teach a feature of storing data in a key-value store as equivalently recited as follows:
 “storing the segments in a key value database”.
On the other hand, Saad et al. explicitly teaches a feature of storing data in a key-value store (see Saad et al., [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saad et al.'s teaching to Yang et al.’s system (as modified by Stoop et al. and Bilobrov et al.) by implementing a key-value store for storing date.  Ordinarily skilled artisan would have been motivated to do so to provide Yang et al.’s 





















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164